Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered June 23, 1999, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The reliability of the complaining witness’s identification of defendant was properly presented to the trier of fact and there is no reason to disturb its findings.
Defendant’s challenges to the People’s summation are unpreserved, and we decline to review them in the interest of justice. Were we to review these claims, we would find that the remarks in question were proper when viewed in the context of the defense summation (People v Halm, 81 NY2d 819). Concur — Sullivan, P. J., Rosenberger, Williams, Ellerin and Andrias, JJ.